UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4778

ANTONIO FRANCIS BUCK,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CR-97-15)

Submitted: March 31, 1998

Decided: May 11, 1998

Before WIDENER and ERVIN, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John W. Luxton, MORCHOWER, LUXTON & WHALEY, Rich-
mond, Virginia, for Appellant. Helen F. Fahey, United States Attor-
ney, Nicholas S. Altimari, Assistant United States Attorney,
Richmond, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Antonio Francis Buck was convicted by a jury of conspiracy to
possess with intent to distribute crack and powder cocaine and heroin
in violation of 21 U.S.C. § 846 (1994). He was sentenced to 188
months' imprisonment. On appeal, Buck challenges the sufficiency of
the evidence to support his conviction. The crux of Buck's argument
is that because his companion, Angela Denise Murray, was in posses-
sion of the seized narcotics he should not be held accountable as a co-
conspirator. Finding no reversible error, we affirm.

A jury verdict "must be sustained if there is substantial evidence,
taking the view most favorable to the Government, to support it."
United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (quoting
Glasser v. United States, 315 U.S. 60, 80 (1942)), cert. denied, 65
U.S.L.W. 3586 (U.S. Feb. 24, 1997) (No. 96-6868). It is "[t]he jury,
not the reviewing court, [that] weighs the credibility of the evidence
and resolves any conflicts in the evidence presented." United States
v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994).

Based on the testimony of co-conspirator Murray and law enforce-
ment officials, the Government established that Buck was acting in
concert with Murray at the time of his arrest. The evidence showed
that Buck initiated this drug trafficking scheme when he asked Mur-
ray to accompany him to New York. The agreement was founded on
Buck's need for a drug transporter and Murray's need for narcotics
due to her addiction. Murray purchased bus tickets for their trip after
Buck supplied her with money and instructed her to purchase the tick-
ets under a fictitious name. Once the two arrived in New York, Buck
consummated a drug deal. He subsequently placed the narcotics into
the bag that Murray was carrying. Murray continued to maintain pos-
session of the bag until they boarded the bus to return to Richmond.

                    2
The testimony then revealed that during a stopover in Baltimore,
members of the DEA task force boarded the bus and requested per-
mission to search certain bags. At first, neither Buck nor Murray
claimed that they owned the bag that contained the narcotics. One
agent testified that he observed Buck whisper something to Murray
and then she claimed ownership of the bag. After Murray consented
to a search of the bag, contraband was found. Murray explained to the
officers that Buck asked her to travel to New York with him so that
she could transport the drugs he purchased back to Richmond.

The agent further testified that a search of Buck revealed that he
was in possession of digital scales, a portable cellular phone, and
ticket stubs issued under a fictitious name. Buck also lied about his
identity when he was questioned by law enforcement officials. Buck
offered no explanation for having the scales in his possession or for
lying to the officers about his identity. Finally, Buck neither offered
any evidence on his behalf, nor did he impeach Murray on the witness
stand. Taking the evidence in the light most favorable to the Govern-
ment, the evidence of Buck's guilt, as described above, is more than
adequate to support the verdict. See Burgos, 94 F.3d at 862.

Buck has filed a motion to file a supplemental formal brief with
this Court. We decline to address these issues and deny his motion.

Accordingly, we affirm Buck's conviction and deny his motion to
file a pro se supplemental formal brief. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    3